United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Teterboro, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-685
Issued: July 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2014 appellant, through his attorney, filed a timely appeal from a
November 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant had any residuals of his accepted temporary
aggravation of lumbar degenerative disc disease after November 8, 2012; and (2) whether
OWCP properly denied his request for authorization for surgery on his lumbar spine.
FACTUAL HISTORY
On March 11, 2012 appellant, then a 67-year-old building equipment mechanic, filed a
traumatic injury claim alleging that on that date he sustained low back pain when he fell onto a
1

5 U.S.C. § 8101 et seq.

wall. OWCP accepted the claim for a back contusion. Appellant stopped work on
March 11, 2012. On July 12, 2012 he accepted a limited-duty position with the employing
establishment.
In a report dated June 28, 2012, Dr. Arash Emami, a Board-certified orthopedic surgeon,
discussed appellant’s history of a lumbar laminectomy and discectomy.2 He opined that the slip
and fall aggravated appellant’s preexisting degenerative disorder. Dr. Emami stated, “I do not
feel [appellant] is a candidate for surgical interventions as he has mostly axial pain for a lumbar
degenerative disorder with minimal to no radiculopathy and his symptoms are not focal or
localized to a specific level.”
On August 2, 2012 Dr. Mark J. Ruoff, an attending Board-certified orthopedic surgeon,
related that appellant experienced back pain beginning March 11, 2012 when he slipped and fell
on a cinder block wall at work. He diagnosed L5 radiculopathy on the right side,
postlaminectomy syndrome at L4-5, spondylolisthesis at L4-5, mild spinal stenosis at L3-4 and
multilevel degenerative disc disease. Dr. Ruoff referred appellant for electrodiagnostic testing.
On September 13, 2012 Dr. Frank L. Gazzillo, a Board-certified neurologist, related that
electromyogram (EMG) and nerve condition velocity (NCV) testing showed radiculopathy at L5
probably due to the prior L5 laminectomy.
In a report dated September 25, 2012, Dr. Ruoff diagnosed radiculopathy at L5,
spondylolisthesis at L4-5, stenosis at L3-4, degenerative disc disease and postlaminectomy
syndrome. He stated, “I do feel [appellant’s] current condition is an aggravation of his prior
degenerative pathology, which includes the spondylolisthesis, spinal stenosis and degenerative
disc disease. I believe that he aggravated this condition on March 11, 2012, and that this is
ongoing to remain a permanent situation.” Dr. Ruoff recommended an L4-5 fusion and a
decompression at L5 and L3-4.
On September 25, 2012 Dr. Ruoff requested authorization to perform a posterior
decompression and fusion at L4-5 and decompression at L3-4.
In a report dated September 29, 2012, an OWCP medical adviser opined that the claim
could be expanded to include a temporary aggravation of preexisting degenerative disease and
prior laminectomies. He indicated that the aggravation was “possibly tempo[rary].” In a
separate report dated September 29, 2012, the medical adviser noted that appellant had two prior
nonemployment-related laminectomies. He questioned Dr. Ruoff’s request for authorization for
spinal surgery given the lack of evidence of significant changes on electrodiagnostic testing. The
medical adviser noted that Dr. Emami advised that appellant was not a candidate for surgery. He
questioned the need for surgery given the “chronic degenerative changes in his spine.”
On October 4, 2012 OWCP referred appellant to Dr. Jeffrey F. Lakin, a Board-certified
orthopedic surgeon, for a second opinion examination. In a report dated November 8, 2012,
Dr. Lakin discussed the history of injury and reviewed the medical reports of record. On
examination he found a loss of sensation in the right L5 dermatone. Dr. Lakin noted that
2

A magnetic resonance imaging (MRI) scan study dated March 19, 2012 revealed status post L4-5 and L5-S1
laminectomy, a right paramedian herniation resulting in mild canal narrowing, a tiny herniation at L5-S1 and L1-2
and L2-3 and disc bulging at L3-4.

2

appellant had preexisting degenerative joint disease with surgery at L4-5 and L5-S1. He opined
that the degenerative changes on MRI scan study resulted from his prior back surgeries and that
the work injury “caused a temporary aggravation of his condition and no permanent aggravation
of his condition. There is no need for surgery due to the work-related accident of March 11,
2012, which resulted in a fall.” Dr. Lakin provided work restrictions.
By decision dated December 3, 2012, OWCP denied appellant’s request for surgical
authorization for a lumbar spinal fusion. It found that Dr. Lakin’s opinion represented the
weight of the evidence and established that he did not require further surgery.
On December 29, 2012 appellant requested an oral hearing before an OWCP hearing
representative. On January 7, 2013 his attorney requested a telephone hearing.
In a report dated January 10, 2013, Dr. Ruoff advised that appellant had back pain
radiating into both lower extremities. He stated, “He is having more difficulty functioning at this
point. I do feel that although he has a degenerative condition and prior condition in his back, that
this was aggravated by the fall on his buttocks on March 11, 2012. I believe a decompression
and fusion at the L4-L5 level with decompression at L3-L4 is clinically indicated.”
At the telephone hearing, held on April 18, 2013, appellant’s attorney contended that he
sustained more than a back contusion at the time of his March 11, 2012 work injury.
By decision dated July 8, 2013, an OWCP hearing representative affirmed the
December 3, 2012 decision denying authorization for lumbar surgery. She determined, however,
that the case required further development regarding whether appellant sustained an aggravation
of degenerative disc disease due to his work injury.
In a letter dated July 22, 2013, OWCP requested that Dr. Lakin address whether appellant
sustained an employment-related aggravation of his preexisting lumbar degenerative condition
and, if so, whether it was temporary or permanent and the date of any resolution of the condition.
On July 23, 2013 Dr. Lakin found that appellant sustained an aggravation of his
preexisting lumbar disc disease when he fell on his back. He stated:
“Falling backwards caused an aggravation of the degenerative changes in the
preexisting back condition. The clinical findings for this are that on physical
examination he was able to forward flex fingertips to knees and straight leg
raising test was negative. He just had some restriction in range of motion of the
lumbar spine which was a temporary aggravation of a preexisting lumbar disc
disease, and this aggravation was temporary, and had reverted back to baseline at
the time of my independent medical evaluation on November 8, 2012.”
On September 4, 2013 OWCP accepted appellant’s claim for a temporary aggravation of
degenerative disc disease that resolved as of November 8, 2012.
In a report dated September 10, 2013, Dr. Ruoff related that he had reviewed the
November 8, 2012 report by Dr. Lakin and medical evidence of record. He described appellant’s
work injury and history of prior back surgeries. Dr. Ruoff noted that, while appellant had a
preexisting back injury, at the time of his March 11, 2012 injury, he experienced radiculopathy
3

into his legs. He stated, “It is my opinion within a reasonable degree of medical certainty that
[appellant] had a preexisting lumbar condition. This condition was aggravated by the fall-down
that occurred on March 11, 2012 causing persistent back pain and bilateral leg pain. It is my
opinion that it was this fall-down that precipitated the need for a surgical intervention.”
Dr. Ruoff noted that appellant worked without restrictions before his fall on March 11, 2012 but
only worked limited duty following the injury.
By letter dated September 23, 2013, appellant, through his attorney, requested
reconsideration of the July 8 and September 4, 2013 decisions. He advised that Dr. Ruoff
performed a fusion at L3-4 and L4-5 with decompression on July 1, 2013.
In a report dated October 25, 2013, Dr. Ruoff diagnosed foot drop on the right with L5
radiculopathy versus peroneal nerve and status post interbody fusion at L3-4 and L4-5. He found
that appellant was permanently disabled.
By decision dated November 26, 2013, OWCP denied modification of its July 8 and
September 4, 2013 decisions.
On appeal appellant’s attorney argues that Dr. Ruoff’s opinion supported that he required
a fusion at L3-4 and L4-5 causally related to his accepted work injury. He maintains that
Dr. Lakin failed to explain why the work injury did not permanently aggravate his condition and
did not understand the mechanics of the injury, that appellant fell onto a wall on his back.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.6
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.7 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, it shall appoint a third
3

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

4

Gewin C. Hawkins, 52 ECAB 242 (2001).

5

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

6

Id.

7

5 U.S.C. § 8123(a).

4

physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a back contusion and a temporary aggravation
of degenerative disc disease. Based on the report of Dr. Lakin, the second opinion examiner, it
found that the temporary aggravation of degenerative disc disease resolved no later than
November 8, 2012. The Board finds, however, that a conflict in medical opinion exists between
Dr. Lakin and Dr. Ruoff, appellant’s attending physician, regarding whether the temporary
aggravation of degenerative disc disease resolved.
On September 25, 2012 Dr. Ruoff diagnosed postlaminectomy syndrome, L3-4 stenosis,
L4-5 spondylolisthesis, L5 radiculopathy and degenerative disc disease. He asserted that
appellant had permanently aggravated his preexisting spondylolisthesis, spinal stenosis and
degenerative disc disease as a result of the March 11, 2012 work injury. In a report dated
January 10, 2013, Dr. Ruoff found that appellant was experiencing increased problems due to his
back pain radiating into the lower extremities. He opined that his degenerative back condition
was aggravated by his March 11, 2012 fall.
On November 8, 2012 Dr. Lakin found that appellant’s March 11, 2012 work injury
temporarily aggravated a preexisting condition. In a report dated July 23, 2013, he determined
that the temporary aggravation had ceased by the time of his examination on November 8, 2012.
The Board finds a conflict in medical opinion between Dr. Lakin and Dr. Ruoff regarding
whether appellant continued to have residuals of his temporary aggravation of degenerative disc
disease.9 Consequently, OWCP did not meet its burden to establish that the aggravated condition
ceased by November 8, 2012.
LEGAL PRECEDENT -- ISSUE 2
Section 8103 of FECA10 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability or aid in lessening the amount of monthly compensation.11
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion
in approving services provided under section 8103, with the only limitation on its authority being
that of reasonableness.12 Abuse of discretion is generally shown through proof of manifest error,
8

20 C.F.R. § 10.321.

9

Section 8123(a) provides that, if there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician who shall make an
examination. 5 U.S.C. § 8123.
10

5 U.S.C. § 8101 et seq.

11

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

12

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

5

clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to merely show that the evidence
could be construed so as to produce a contrary factual conclusion.13 In order to be entitled to
reimbursement for medical expenses, a claimant must establish that the expenditures were
incurred for treatment of the effects of an employment-related injury.14
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.15
ANALYSIS -- ISSUE 2
On September 25, 2012 Dr. Ruoff diagnosed postlaminectomy syndrome, L3-4 stenosis,
L4-5 spondylolisthesis, L5 radiculopathy and degenerative disc disease. He opined that
appellant aggravated his preexisting back condition on March 11, 2012 and requested
authorization to perform a posterior decompression at L3-4 and L4-5 and fusion at L4-5. On
January 10, 2013 Dr. Ruoff advised that he was having increasing problems functioning. He
found that appellant had aggravated a degenerative condition on March 11, 2012 that a
decompression at L3-4 and L4-5 and L4-5 fusion was “clinically indicated.”
On September 29, 2012 an OWCP medical adviser discussed appellant’s history of two
nonwork-related laminectomies and noted that Dr. Emami, a prior attending physician,
recommended against further back surgery. OWCP referred him to Dr. Lakin for a second
opinion examination. On November 8, 2012 Dr. Lakin found that appellant’s March 11, 2012
temporarily aggravated a preexisting condition. He concluded that surgery was not warranted as
a result of the accepted work injury. In a supplemental report dated July 23, 2013, Dr. Lakin
asserted that appellant’s fall aggravated his back condition but that the aggravation had resolved
by the time of his November 8, 2012 evaluation.
On September 10, 2013 Dr. Ruoff reviewed Dr. Lakin’s report and related that following
his March 11, 2012 injury appellant experienced back pain and new symptoms of radiculopathy
into his lower extremities. He found that even after conservative care appellant had symptoms
and that it was “these symptoms that led to the need for him to undergo surgery on July 1, 2013
consisting of a fusion at the L3-4 and the L4-5 levels with decompression of his nerve root.”
Dr. Ruoff advised that appellant’s March 11, 2012 injury “precipitated the need for a surgical
intervention.”
The Board finds a conflict in medical opinion between Dr. Ruoff, appellant’s attending
physician, who found that appellant required surgery due to his March 11, 2012 work injury, and
Dr. Lakin, an OWCP referral physician, who found that he did not require surgery. On remand,
OWCP should refer appellant to an appropriate specialist for an impartial medical evaluation.
After such further development as it deems necessary, it should issue a de novo decision
regarding appellant’s request for authorization for surgery.
13

Claudia L. Yantis, 48 ECAB 495 (1997).

14

Cathy B. Mullin, 51 ECAB 331 (2000).

15

5 U.S.C. § 8123(a).

6

CONCLUSION
The Board finds that OWCP improperly found that appellant had no further residuals of
his accepted condition of a temporary aggravation of lumbar degenerative disc disease after
November 8, 2012. The Board further finds that the case is not in posture for decision regarding
whether OWCP properly denied his request for authorization for surgery on his lumbar spine.
ORDER
IT IS HEREBY ORDERED THAT the November 26, 2013 decision of the Office of
Workers’ Compensation Programs is reversed in part and set aside in part and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: July 23, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

